United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0779
Issued: September 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 25, 2019 appellant filed a timely appeal from a September 7, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her diagnosed
right upper extremity conditions were causally related to the accepted December 10, 2015
employment incident.
FACTUAL HISTORY
On February 2, 2017 appellant, then a 68-year-old health technician, filed a traumatic
injury claim (Form CA-1) alleging that on December 10, 2015 she sustained injuries to her right
hand, right wrist, and left rotator cuff when a “nurse beat on right hand during mandatory [Basic
Life Support] class” while in the performance of duty. On the reverse side of the claim form, the
employing establishment indicated that she stopped work on December 10, 2015 and returned to
work on December 11, 2015. It also controverted the claim relating that appellant’s injury was
not reported within 30 days following the alleged injury.
By development letter dated February 7, 2017, OWCP informed appellant of the
deficiencies of her claim, and advised her of the type of factual and medical evidence needed to
establish her claim. It provided a questionnaire for her completion and afforded her 30 days to
submit the necessary evidence.
In a narrative statement dated February 20, 2017, appellant indicated that while taking the
mandatory Basic Life Support training class on December 10, 2015 she complained to the
supervisory nurse that her hands, knuckles, and wrists were in severe pain. She noted that the
nurse then placed her hands on top of appellant and simulated chest compressions repeatedly while
beating on top of her hands. Appellant related immediate symptoms of swollen knuckles and pain.
She indicated that she had to return to Basic Life Support training two weeks later, at which time
a different nurse saw that she was in pain and instructed her to stop the training. Appellant noted
that she sought medical treatment from Dr. Richard Pope, a Board-certified orthopedic surgeon,
on January 22, 2016 who diagnosed a ruptured tendon. She further related that she had wrist
surgeries on February 19 and August 26, 2016, and rotator cuff surgery on January 6, 2017.
By decision dated March 15, 2017, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish a diagnosed medical condition in connection with
the claimed event. It concluded, therefore, that the requirements had not been met to establish an
injury as defined by FECA.
OWCP thereafter received a February 9, 2016 report from Dr. Arlon Jahnke, a Boardcertified orthopedic surgeon. Dr. Jahnke related that appellant was seen on January 22, 2016 for
a new injury to her right hand. He noted her history of injury, that three weeks prior she was taking
a cardiopulmonary resuscitation (CPR) course when the instructor placed her hand over appellant’s
hand to perform compressions, during which appellant experienced pain. Dr. Jahnke noted that
x-ray examination of appellant’s right hand demonstrated minimal degenerative changes, with no
acute fractures. He related an impression of right hand pain.
In a series of reports dated January 22, February 9, March 10 and 17, April 14, June 21,
July 14, September 8 and 15, and October 6, 2016, Dr. Pope examined appellant and diagnosed

2

right hand spontaneous rupture of extensor tendons, right carpal tunnel syndrome, and incomplete
left rotator cuff tear or rupture of left shoulder (not specified as traumatic).
Appellant underwent surgery on February 19, 2016 on her right middle finger. On
August 26, 2016 she underwent right ring finger extensor tendon realignment, right fourth dorsal
compartment tenosynovectomy, right carpal tunnel release, and left shoulder subacromial
corticosteroid injection.
On November 14, 2017 appellant, through counsel, requested reconsideration of OWCP’s
March 15, 2017 decision. Appellant submitted additional evidence along with her request.
In a report dated August 3, 2017, Dr. Pope diagnosed left shoulder pain, sprain of left
rotator cuff capsule, left shoulder bicipital tendinitis, and right hand primary osteoarthritis.
In an undated letter received by OWCP on November 14, 2017, Dr. Pope indicated that he
had treated appellant for right hand pain following a CPR class where the instructor pushed on her
hand. He noted that she suffered a spontaneous rupture of the extensor tendon in her right hand at
that time. Dr. Pope also related that he did not know if appellant’s injury was related to her hand
being pressed on during the performance of her CPR training.
By decision dated March 5, 2018, OWCP affirmed, but modified, its March 15, 2017
decision finding fact of injury however, that the evidence of record remained insufficient to
establish that appellant’s diagnosed conditions were causally related to the accepted December 10,
2015 employment incident.
On June 26, 2018 appellant, through counsel, requested reconsideration of OWCP’s
March 5, 2018 decision. She submitted additional evidence along with her request.
In a letter dated June 14, 2018, Dr. Shireen Q. Moore, a Board-certified family practitioner,
indicated that appellant was under her care, and that her last “DEXA” was November 2017. She
further noted that “because it was relatively good, [appellant] could likely wait [five] years before
repeating.”
By decision dated September 7, 2018, OWCP denied modification of its March 5, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
3

Supra note 1.

4
C.W., Docket No. 19-0231 (issued July 15, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. The first component is whether the employee actually experienced the employment
incident that allegedly occurred.8 The second component is whether the employment incident
caused a personal injury.9 An employee may establish that an injury occurred in the performance
of duty as alleged, but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the employment incident.10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.11 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background.12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment incident.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed right upper extremity conditions were causally related to the accepted December 10,
2015 employment incident.
Appellant was initially seen by Dr. Jahnke on January 22, 2016. Dr. Jahnke related her
history of injury and provided an impression of right hand pain. The Board notes, however, that

5

C.W., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6

R.C., Docket No. 19-0376 (issued July 15, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016).

7

R.C. id.; D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

J.F., Docket No. 19-0456 (issued July 12, 2019); D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine
Pendleton, 40 ECAB 1143 (1989).
9

J.F., id.; B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

R.C., supra note 6; Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

C.W., supra note 4; T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

12

J.F., supra note 8; M.V., Docket No. 18-0884 (issued December 28, 2018).

13

J.F., id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

pain is a symptom, but not a valid diagnosis.14 This report is therefore insufficient to establish
appellant’s claim.
OWCP also received a series of reports from Dr. Pope who diagnosed right hand
spontaneous rupture of extensor tendons, right carpal tunnel syndrome, and incomplete left rotator
cuff tear or rupture of left shoulder (not specified as traumatic). Dr. Pope also noted that appellant
underwent a February 19, 2016 right middle finger surgical procedure and on August 26, 2016 she
underwent right ring finger extensor tendon realignment, right fourth dorsal compartment
tenosynovectomy, right carpal tunnel release, and left shoulder subacromial corticosteroid
injection. In a report dated August 3, 2017, he diagnosed left shoulder pain, sprain of left rotator
cuff capsule, left shoulder bicipital tendinitis, and right hand primary osteoarthritis. However,
none of Dr. Pope’s medical reports addressed causal relationship to the accepted December 10,
2015 employment incident. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.15 As well, in his report received by OWCP on November 14, 2017, Dr. Pope
specifically noted that he did not know if appellant’s condition was related to her hand being
pressed on during the performance of her CPR training. The Board has held that a medical report
is of limited probative value on the issue of causal relationship if it does not contain medical
rationale explaining how a given medical condition was related to employment factors.16 As none
of these medical reports provide medical rationale regarding to the cause of appellant’s diagnosed
conditions, they are insufficient to establish her claim.
OWCP also received a June 14, 2018 note from Dr. Moore. As Dr. Moore did not provide
a diagnosis of appellant’s condition, a history of the accepted employment incident, or an opinion
regarding causal relationship, her report is of no probative value.17
As appellant has not submitted rationalized medical evidence to support her claim that her
upper extremity conditions were causally related to the accepted December 10, 2015 employment
incident, she has not met her burden of proof to establish entitlement to compensation benefits.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

14

R.C., supra note 6.

15

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018); Ellen L.
Noble, 55 ECAB 530 (2004).
16

R.W., Docket No. 19-0412 (issued July 8, 2019); see Y.D., Docket No. 16-1896 (issued February 10, 2017).

17

See supra notes 12 and 13.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her upper
extremity conditions were causally related to the accepted December 10, 2015 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the September 7, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

